1                                   JS-6
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
                        CENTRAL DISTRICT OF CALIFORNIA
8
9
10    CECILIA V.,                               Case No. CV 17-6888-KK
11                            Plaintiff,
12                       v.                     JUDGMENT
13    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
14
                              Defendant.
15
16
17         Pursuant to sentence four of 42 U.S.C. § 405(g), IT IS ADJUDGED that the
18   decision of the Commissioner of the Social Security Administration is REVERSED,
19   and this action is REMANDED for further administrative proceedings.
20
21   Dated: May 15, 2019
22                                          HONORABLE KENLY KIYA KATO
                                            United States Magistrate Judge
23
24
25
26
27
28
